This is a suit in the form of trespass to try title, brought by J. W. Free and others against W. C. Turnbow, in which the State of Texas intervened as a party defendant. It is one of the four suits mentioned in W. C. Turnbow et al. v. J. F. Bland et al., 149 S.W.2d 604, on this day decided by us.
Except for the questions relating to the judgment in favor of the Humble Oil  Refining Company for the title and possession of an undivided interest in the minerals under the land in question, the controlling facts are the same as those in the Bland case, and the issues are the same. What we said in the Bland case is decisive of this case, except as to the matters hereinafter referred to.
Appellants contend that there is no evidence sufficient to show that the deed to Humble Oil  Refining Company conveyed an undivided interest in the minerals under the land involved in this case. J. W. Free and wife, Ida Free, the owners of the fee, pleaded that the Humble Oil Refining Company was the owner of an undivided interest in the minerals, and have made no complaint of the judgment in favor of the Humble Oil  Refining Company. In line with our holding in the Bland case, the appellants are not in position to complain of the judgment in this respect.
All assignments of error are overruled.
The judgment of the trial court is affirmed.
                          On Motion for Rehearing.
Motion for rehearing overruled per conclusions filed in W. C. Turnbow et al. v. J. F. Bland et al., Tex.Civ.App. 149 S.W.2d 604.